Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 USC 112(a) written description rejections have been fully considered and are persuasive. The rejections have been withdrawn.
However, Applicant's arguments filed in the instant response with regards to the prior art have been fully considered but they are not persuasive.
	Applicant continues to argue against the teachings of Bathiche. Specifically, Applicant argues that “the server of Bathiche does not analyze properties of the pictures captured by the image capture devices but rather only metadata associated with the event and/or the image
capture devices, which is separate from the images captured.” However, despite Applicant’s assertion of what the disclosure states in paragraph 0045, it is important to note that the claims fail to make any delineation as to what constitutes the “media stream” vs. a “metadata stream”, only that there be a “portion” thereof to be “analyzed”.
	Applicant also argues that “The Applicant further submits that the server of Bathiche could not analyze properties of the content of the pictures and use those properties to determine adjustments for the image capture devices as pictures are only captured and received by the server once the optimal requirements are transmitted to the image capture devices, that is, once the image device settings have already been adjusted. As described in paragraph [0013] of
Bathiche, “the server coordinates the devices in a group before images are taken”
(emphasis added).”
However, paragraph 0014 of Bathiche specifically teaches that “Once a group is formed, the group can continuously or periodically relay metadata to the server about which settings the different image capture devices at the event are set to, as well as conditions at the event.” Paragraph 0030 further teaches that “Such devices may exchange data and metadata with each other or with server 106 before, during or after an event”. Paragraph 0050 further teaches that “If a connection is established, an image capture device 104 may then upload metadata to the server 106 in step 318. In general, the image capture devices may upload image data (explained below), and data about an image or event where the image was captured. This later information may be referred to as metadata. There are in general two types of metadata. Explicit metadata refers to metadata captured or determined automatically by the image capture device.” Paragraphs 0051-0056 then describe various different “explicit metadata”.
Most significantly, Bathiche teaches at paragraph 0066 that “Many digital SLR cameras include a "live view" mode, where the device processor continuously synthesizes images that appear in the lens, even when not taking a photograph or recording video. This metadata, along with device setting metadata which remains fixed between image captures, may be uploaded to the server for a given image capture device 104 in step 362. The uploaded metadata may include one or more of the F-stop, aperture, shutter speed, white balance, ISO sensitivity, whether a flash is active, zoom magnification and other parameters of the device at the time the device registers with the network.”
Therefore, based on these teachings of Bathiche, Examiner is not persuaded by Applicant’s arguments that Bathiche fails to teach or suggest the claimed limitations. The teachings of Bathiche clearly teach the sending of media streams continuously and over a period of time to the server such that the service can analyze and make adjustments as the metadata at a particular time is received. The teachings of Bathiche clearly teach the continual performance of these steps, not only in the constrained time frame argued by Applicant.
Applicant also argues that “For greater certainty, the Applicant submits that the analysis of metadata in Bathiche cannot be analogized to the analysis of properties of a media stream content and leads to different results. In Bathiche, every image capture device could have different components, and be manufactured by different manufacturers having different manufacturing tolerances such that images captured by two different devices, despite being configured with the same settings, could be different. ISO for example, is dependent on sensor sensitivity and differs between manufacturers. By contrast, in the present application, by analyzing the properties of the content of the media stream, the controller can obtain standardized data that is not dependent on the device generating or receiving the media stream. Accordingly, the Applicant submits that the controller in the present application and the server in Bathiche do not analyze the same elements and that the analysis of properties of a media stream content confers a distinct advantage over the system of Bathiche.”
However, Examiner is not persuaded that the metadata of Bathiche is not analogous to the properties of a media stream content. In view of paragraph 0045 of the specification and paragraph 0066 of Bathiche, they appear to not be dissimilar at all. In any case, Bathiche clearly teaches throughout regarding the use of “different image capture devices at an event so that images captured by the different devices may form a cohesive and consistent image set” (consider at least paragraph 0013 and paragraph 0025 regarding the various “different image capture devices”). Therefore, Applicant’s argument in this regard is unpersuasive. 
Therefore, the rejection under Bathiche, while updated given the instant amendments, is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110069179 to Bathiche et al. (“Bathiche”).
Regarding claim 1, Bathiche taught a system for operating a media transmission network comprising:
	- at least one destination device (“database” which may be “associated” with a “server”) for receiving one or more media streams (“images” that can comprise an “event image set”) from at least one source device (“image capture devices” within an “event capture group”; consider paragraph 0026); (consider paragraph 0031, “Images taken by devices 104 in an event capture group may be uploaded and saved together into an event image set. The event image set may be saved in a database 112.”) and
	- a controller (“server”) configured to:
		- for each media stream of the one or more media streams:
	- analyze at least one property of content (consider paragraph 0066 regarding various properties of content) of at least a portion of the media stream; - determine a media property adjustment (“optimal setting”) for the media stream (in response to “metadata regarding an event”; paragraph 0026) based at least on the analysis of the at least one property of the content of at least the portion of the media stream and at least one requirement of the corresponding destination device receiving the media stream; (consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (consider further paragraph 0066, “Many digital SLR cameras include a "live view" mode, where the device processor continuously synthesizes images that appear in the lens, even when not taking a photograph or recording video. This metadata, along with device setting metadata which remains fixed between image captures, may be uploaded to the server for a given image capture device 104 in step 362. The uploaded metadata may include one or more of the F-stop, aperture, shutter speed, white balance, ISO sensitivity, whether a flash is active, zoom magnification and other parameters of the device at the time the device registers with the network.”) (consider also paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (consider further paragraphs 0079-0080 regarding “one or more policies” which “may be input to the server 106 which direct how the server interprets the metadata to arrive at selections of optimal settings for the image capture devices” such that “at least some of the settings may be set by the metadata relating to conditions at the event. In this embodiment, the policy may employ a stored lookup table which defines which settings are to be used for which event conditions; e.g., for measured sunlight in a given range, particular setting or group of settings indicated in the lookup table is used” and also “a wide variety of other policies may be used which allow the server 106 to analyze the metadata received and, based on that metadata, make a recommendation regarding the optimal settings for the image capture devices. In the embodiment of FIG. 4A, the server 106 retrieves metadata from storage in step 420, and interprets the metadata per the stored policy or policies in step 424 to determine the optimal general settings for the image capture devices 104 in the group 110. It is further understood that the server 106 may have different policies it applies for different types of image capture devices (e.g., still image camera, video camera, cellular telephone, etc.”) (consider also paragraph 0123, wherein “images from different devices at an event may be coordinated before images are captured. The images may further be adjusted into conformity with other images in the image set after they are uploaded to a storage site. This allows the different images from different devices at an event to be aggregated together into a single image set which has a cohesive and consistent appearance. Thus, users may view photos from the event, and form images into a personalized collection having a consistent appearance regardless of which device from the capture group made the image”)
- identify a source device associated with generating the media stream; (consider paragraphs 0068-0069 wherein “after the initial upload of metadata”, “the server 106 may determine the device capabilities” such that “the server 106 may then detect whether two or more image capture devices are present at an event which can be added to the same event capture group 110”) (consider further paragraph 0077, “metadata may be transmitted from the image capture devices 104 in an event capture group 110 to the server 106. The server 106 analyzes this metadata and in turn transmits feedback to the image capture devices 104 in an event capture group 110. This feedback may relate to coordinating the event capture group, or a portion of the group, to capture images of a particular subject at the event”) (consider further paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
- determine at least one device setting corresponding to the media property adjustment for the identified source device; (again, consider paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
- generate a control packet (“feedback” or, alternatively, “recommendations”) for configuring the identified source device based on the at least one device setting, the control packet including the at least one device setting; and - transmit the control packet to the identified source device. (consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (again, consider paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
Regarding claim 2, Bathiche taught the system of claim 1, wherein for each media stream, the identified source device is configured to: - receive the control packet; and - configure the identified source device based on the at least one device setting to apply the media property adjustment to subsequent media streams transmitted by the identified source device. (again, consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (again, consider paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
Regarding claim 3, Bathiche taught the system of claim 1, wherein determining the media property adjustment comprises: 
- determining a media property of the media stream; - determining a media property of at least one other media stream; and - determining the media property adjustment based on the media property of the media stream and the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
Regarding claim 4, Bathiche taught the system of claim 3, wherein the media property adjustment adjusts the media property of the media stream to be consistent with the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
Regarding claim 6, Bathiche taught the system of claim 1, wherein the media property adjustment includes a parameter selected from the group consisting of color balance, brightness, contrast, resolution, frame rate, noise reduction, artifact removal, and image enhancement. (consider paragraph 0114, “Step 620 analyzes individual parameters of an image and compares them to the same parameters across the image set as a whole. These parameters may include color content, contrast, brightness and other image features.”)
Regarding claim 7, Bathiche taught the system of claim 1, wherein the media property adjustment includes a parameter selected from the group consisting of volume, sampling rate, equalization, balance, tone, noise reduction, and audio enhancement. (consider paragraphs 0050-0051, “Examples of explicit metadata include, but are not limited to: F-stop, aperture, shutter speed, white balance setting of an image capture device”) (again, consider paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc.”)
Regarding claim 8, Bathiche taught the system of claim 1, wherein the system further comprises at least one intermediate processing device between the at least one source device and the controller. (consider paragraphs 0025, “there is shown a system 100 including a plurality of image capture devices 104 connected to a remote server 106 via a network 108” and also paragraphs 0131-0132; it may be reasonably inferred from these teachings that the “network 108” contains at least one generic intermediate processing device between the at least one source device and the controller such as, e.g., a “router”, etc. in order for the at least one source device and the controller to communicate over the “connection”) (consider also paragraph 0040, “image capture device 104 may be part of a wireless network. Accordingly, the camera 104a further includes a communications interface 240 for wireless transmission of signals between camera 104a and network 108. Communications interface 240 sends and receives transmissions via an antenna 242”)
Regarding claim 9, Bathiche taught the system of claim 1, wherein the at least one source device includes at least one of: a video source device, an audio source device, or a metadata source device (“image capture devices” within an “event capture group”). (consider paragraph 0025 regarding the different types of “image capture devices” including “video recorders”) (consider also paragraph 0026, “the image capture devices 104 within an event capture group 110 provide metadata regarding an event to the remote server 106 via network 108”)
Regarding claim 10, Bathiche taught the system of claim 1, wherein the one or more media streams includes a media stream selected from the group consisting of a video stream, an audio stream, and a metadata stream. (consider paragraph 0025 regarding the different types of “image capture devices” including “video recorders”) (consider also paragraph 0026, “the image capture devices 104 within an event capture group 110 provide metadata regarding an event to the remote server 106 via network 108”)
Claims 11-14 and 16-20 recite a method that contain substantially the same limitations as recited in claims 1-4 and 6-10 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Bathiche.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An updated search revealed new prior art related to the claimed invention regarding multiple device capture of media streams coalesced into a single data set and the configuration of such devices. Consider, in particular, US 11489997 to van Geel et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459